MR. JUSTICE SHEA
delivered the Opinion of the Court.
*244Plaintiff Leland Ground filed an interlocutory appeal from an order of the Lewis and Clark County District Court denying Ground’s motion to certify his case as a class action pursuant to Rule 23, M.R.Civ.P. We dismiss his appeal as moot.
On August .25, 1983, Ground filed a complaint on his own behalf and on behalf of all enrolled members of the Blackfeet Tribe for declaratory, injunctive and monetary relief from the imposition of a sales tax on new motor vehicles against members of the Blackfeet Tribe residing on the Tribal Reservation.
Ground contends that he is entitled to be the representative party for purposes of a class action. However, Ground is not so entitled because he has no claim. The Department of Highways is refunding all taxes imposed on reservation Indians after April 1, 1983.
Therefore, the appeal is dismissed.
MR. CHIEF JUSTICE HASWELL and MR. JUSTICES MORRISON, GULBRANDSON and WEBER concur.